@)

Tyson

Essential Employee Verification
INSTRUCTIONS TO TEAM MEMBERS:

¢ Keep this letter with you at all times.
¢ If you are stopped by law enforcement, show them this letter.
* Please keep identification with you at all times.

TO WHOM IT MAY CONCERN:

The holder of this letter is an employee of Tyson Foods (or one of its subsidiaries)
and must be free to engage in his or her work.

As the largest U.S. food company, Tyson’s operations are vital to the continuing ability to
produce and deliver food products during the current national emergency, and Tyson has
been designated by the United States Department of Homeland Security as critical to the
infrastructure of the United States. Furthermore, the President of the United States
recently instructed employees of the food and agriculture industry that they “have a special
responsibility to maintain [their] normal work schedule,” and to continue to perform their
job functions during the present national emergency.!

Please be aware that Tyson employees are therefore “Essential Critical Infrastructure
Workers”? and should be considered exempt from local restrictions such as curfews, shelter-
in-place orders, and other mobility restrictions, which would inhibit their ability to freely
carry out their duties as a Tyson employee, including traveling to, returning from, or
otherwise performing related work functions.

Accordingly, Tyson asks that you allow this individual to continue with the performance of
his or her job so that they may continue to provide services essential to the continued
production of food.

Please call [NUMBER] immediately with any questions oor _ concerns.

Sincerely,
Tyson Foods

 

| See https://www.whitehouse.cov/wp-content/uploads/2020/03/03.16.20 coronavirus-euidance 85x11 315PM.pdf
* See https://www.cisa.cov/publication/auidance-essential-critical-infrastructure-workforce

Tyson Foods 2200 W. Don Tyson Parkway Springdale, Arkansas 72762

Case 6:20-cv-02055-LRR-KEM Document 17-6 Filed 09/09/20 Page 1 of 1
